Citation Nr: 1622536	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right carpal tunnel and/or residuals of a right wrist fracture.

2.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to a right knee disorder.

3.  Entitlement to service connection for depression, to include as secondary to service-connected right carpal tunnel and/or residuals of a right wrist fracture.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to April 1974 and from January 1981 to January 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and September 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a March 2016 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran filed a request to reopen a claim for service connection for congestive heart failure.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to service connection for depression and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Although the Veteran has asserted experiencing right shoulder symptomatology due to his service-connected right carpal tunnel and/or residuals of a right wrist fracture, pertinent medical evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a right shoulder disorder.
2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service or a service-connected disability and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder, to include as due to his service-connected right carpal tunnel and/or residuals of a right wrist fracture, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for service connection for a left knee disorder, to include as due to a right knee disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With regard to the Veteran's claims for service connection for a right shoulder disorder and a left knee disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2007 letter, sent prior to the initial unfavorable decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the Veteran's claims for service connection, his service treatment records, post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In a February 2015 letter, the Veteran was informed that the authorization forms he had previously submitted were no longer valid due to a change in the privacy law and that new authorization forms should be submitted.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims for a right shoulder disorder and/or a left knee disorder.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for a right shoulder disorder and/or a left knee disorder decided herein.  Specifically, as will be discussed below, there is no indication that such disorders are related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon, supra.   In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   The Veteran has not alleged a continuity of symptomology and the record does not reveal a diagnosed right shoulder disorder.  Moreover, he has not identified an in-service event, injury or disease with respect to these claims nor has he provided any argument with regard to the cause of his claimed disorders.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Therefore, the Board finds that a VA examination or opinion is not necessary to decide the claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

B.  Right Shoulder Disorder

The Veteran generally contends that he suffers from a right shoulder disorder that was caused or aggravated by his service-connected right carpal tunnel and/or residuals of a right wrist fracture.  The Board notes that while the Veteran has only claimed secondary service connection for this disability, the AOJ has also considered direct service connection; therefore, both theories of entitlement will be considered herein.

Service treatment records are negative for complaints, treatments or diagnoses related to a right shoulder disorder.  Post-service treatment records were also negative for complaints, treatments or diagnoses related to a right shoulder disorder.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a right shoulder disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of any such disability prior to the Veteran's claim.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Thus, the Veteran's assertions that he suffers from a right shoulder disorder are outweighed by the objective medical findings indicating that he does not have a current disability.
However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of a right shoulder disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-rays.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported working for the post office in February 2007.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a right shoulder disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a right shoulder disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In addition, the Board notes that all records of VA and private care are silent for any competent evidence of a right shoulder disorder, and the Veteran has not offered any assertions as continuity and current presence of a right shoulder disorder-the first, fundamental requirement for a VA examination-evidence of current disability, or of persistent or recurrent symptoms of disability-is not met.  38 U.S.C.A.          § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.

For all the foregoing reasons, the claim for service connection for a right shoulder disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

C.  Left Knee Disorder

The Veteran generally contends that his left knee disorder was caused or aggravated by his nonservice-connected right knee disorder.  In a December 2006 statement, the Veteran wrote that his left knee disorder was secondary to his right knee disorder.  The Board notes that while the Veteran has only claimed service connection on a secondary basis, the AOJ has also considered direct service connection; therefore, both theories of entitlement will be considered herein.

Service treatment records contain a March 1972 treatment note which reflects the Veteran's complaints of knee pain but otherwise found the knee to be normal.  Service discharge examinations conducted in April 1974 and December 1982 found the Veteran's lower extremities to be normal.

Post-service treatment records reflect the diagnosis and treatment for left knee arthritis beginning in October 1997.

The Board has first considered whether service connection may be granted for arthritis as a chronic disease; however, left knee arthritis was not diagnosed until 1997.  The left knee arthritis was diagnosed more than 14 years from the Veteran's discharge from service, and he has not alleged a continuity of left knee symptomatology since service.  Further, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claim.  In this regard, the January 1989 and August 2002 VA examinations were negative for complaints, treatments, or diagnoses related to the left knee.  Moreover, in a September 1997 VA treatment note, the Veteran reported that he had left knee pain for the past three months.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for arthritis as chronic disease is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309; Walker, supra. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board notes that the Veteran has not alleged sustaining an in-service injury, that the onset of such disorder occurred during service, or that there was an in-service event which resulted in the claimed disorder.  Further, the service treatment records were negative for complaints, treatments, or findings related to such claimed disability.  Significantly, there is also no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative have presented or identified any such existing evidence or opinion. Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disability, as he has not alleged an in-service event, injury of disease and no probative indication that any such disease is otherwise related to service.  See McLendon, supra. 

The Board notes that the Veteran and his representative have generally contended on his behalf that his left knee disorder was the result of service and/or a right knee disorder.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disorder and any instance of his service and/or a right knee disorder to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current manifestations of a knee disorder and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-rays.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported working for the post office in February 2007.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

Finally, to the extent that the Veteran has alleged that his left knee disorder was caused or aggravated by a right knee disorder, the Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Here, however, as service connection for a right knee disorder has not been established, there is no legal basis for award of service connection for any disability secondary thereto.   As the Veteran's claim for service connection for left knee disorder is based on his assertion that it was caused by his right knee disorder (i.e. secondary service connection), it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right shoulder disorder, to include as secondary to the service-connected right carpal tunnel and/or residuals of a right wrist fracture, is denied.

Service connection for left knee degenerative joint disease, to include as secondary to a right knee disorder, is denied.


REMAND

For below noted reasons, the Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed depression is necessary to decide the claim.

With regard to the Veteran's claimed depression, he has alleged suffering from such a disability as a result of his service-connected right carpal tunnel and/or residuals of a right wrist fracture.  Service treatment records were negative for complaints, treatments or diagnoses related to depression.  Although the Veteran reported depression or excessive worry in a September 1976 Report of Medical History, he was found to be psychiatrically normal in the service entrance examination.  Post service treatment records reflect a diagnosis of recurrent depression.  A June 2014 VA examination reflects a diagnosis of unspecified depressive disorder; however, no etiology opinion was provided.  The Board also notes that while the Veteran has claimed depression on a secondary basis, the AOJ has considered both direct and secondary service connection in its adjudication.  Therefore, on remand, such an addendum opinion addressing all theories of entitlement should be obtained.

With regards to the Veteran's claim for service connection for hypertension, he requested a Board hearing before a Veterans Law Judge sitting at the RO in his January 2008 substantive appeal.  The Veteran representative also requested a remand to allow for the scheduling of this hearing in a May 2016 submission.  To date, the Veteran has not been afforded this requested Board hearing and there is no indication that he has withdrawn such request.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700; see also 38 U.S.C.A. § 7107 and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (pertaining specifically to hearings before the Board).   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2014 VA examiner for an addendum opinion.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) With regard to the Veteran's depression, did such clearly and unmistakably pre-exist the Veteran's service from December 1971 to April 1974 and/or from January 1981 to January 1983?  The examiner should specifically address the Veteran's reports of occasional depression in a September 1976 Report of Medical History.

(i) If so, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease?

ii) If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's depression had its onset during or is otherwise the result of the Veteran's military service? 

(B) With respect to the claimed depression, was such caused OR aggravated by the Veteran's service-connected right carpal tunnel and/or residuals of a right wrist fracture?

A detailed rationale for all opinions given should be provided.

2.  Readjudicate the claim.

3.  Schedule the Veteran for a Board video-conference hearing as to the issue of entitlement to service connection for hypertension in accordance with the Veteran's request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


